Title: From George Washington to John Mathews, 7 June 1781
From: Washington, George
To: Mathews, John


                        
                            Dear Sir
                            New Windsor June 7th 1781
                        
                        I must begin this letter with an apology for having delayed the acknowledgment of your favors of the 16th of
                            Apl & 2d of May till this time—and as the best excuses upon these occasions is to confess the truth, honestly, I
                            beg leave to add that, the above letters did not reach my hands till a day or two before my departure for Weathersfield—that I did not return from that place till the 26th—and that to make the necessary arrangements consequent of the plan
                            there agreed on have employed my time pretty much since.
                        The freedom of your communications is highly pleasing to me—the portrait you have drawn of our affairs is
                            strictly agreeable to the life—and you do me but justice in supposing that my Mind is fortified against, or rather
                            prepared for, the most distressing accts that can be given of them—it would not be the part of friendship therefore to
                            conceal any circumstance from an unwillingness to give pain—especially as the knowledge of them to a man determined not
                            to sink under the weight of perplexities may be of the utmost importance. But we must not despair—the game is yet in our
                            own hands—to play it well is all we have to do—& I trust the experience of error will enable us to act better in
                            future—A cloud may yet pass over us—individuals may be ruined—& the Country at large or particular States,
                            undergo temporary distress; but certain I am, that it is in our power to bring the War to a happy conclusion.
                        My public letters to Congress, & in a more especial manner, my private communications to Governor
                            Rutledge, will bring you fully acquainted with the situation of things in this quarter, and the prospects before us—how
                            far we shall be able to extricate ourselves from the first and realize the latter time only can shew—I have great
                            expectations from the appointment of Mr Morris, but they are not unreasonable ones—for I do not suppose that by Art Magick,
                            he can do more than recover us by degrees—from the labyrinth into which our finance is plunged.
                        I am very sorry for the disagreeable situation of our suffering Soldiery at Charles Town, and wish they could
                            be relieved with out adding to the pressure under which we at present groan. how far it is in General Greene’s power to
                            liberate, by exchange, our Prisoners in that quarter I know not; but the authority I can give to do this he has, reserving
                            the Troops of Convention from his disposal. With these I have plague enough—in a late interview
                            between the two Commissaries of Prisoners, Mr Loring refused to Exchange General Burgoyne unless the
                            Prisoners taken at the Cedars are allowed for, which is opposed by a Resolve of Congress. and has actually refused to pay
                            a debt of Privates which three months ago he promised to do—Mrs Washington who has been very unwell for sometime past
                            joins me in respectful complimts to Mrs Mathews. I have the honor to be Dr Sir Yr Most Obedt &
                            Affecte Hble Servt
                        
                            Go: W——n

                        
                    